■OPINION of the Court by
Judge Crenshaw.
In this case the Court below made an order dissolving the Injunction, but did not dispose of the bill or make a final decree.
No Appeal or Writ of Error will lie on such an order, which is interlocutory and not final. This principle was settled at November Term, 1820, in the case, Johnson, adnistrator, against Henry’s Executors. (a)
It was contended that an assignment of Errors was not necessary, as this is a Chancery case ; but we are not disposed to make this distinction in practice. The rule requires an assignment of Errors in all cases.
Let the writ, of Error be dismissed.

 Ante, p. 13.